 1   Thomas A. Johnson, SBN 119203
     Kristy M. Horton, SBN 271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                  )   Case No.: 2:18-cr-00119-WBS
                                                )
10
                  Plaintiff,                    )   STIPULATION AND ORDER TO
11                                              )   CONTINUE STATUS CONFERENCE
           vs.                                  )   AND MOTION HEARING AND
12                                              )   REQUEST TO RESET BRIEFING
13   FIRDOS SHEIKH,                             )   SCHEDULE
                                                )
14                Defendant.                    )   Date: March 4, 2019
15                                              )   Time: 9:00 a.m.
                                                )   Judge: Hon. William B. Shubb
16                                              )
17
18         The United States of America through its undersigned counsel, William Nolan and

19   David Reese, Trial Attorneys with the U.S. Department of Justice, Civil Rights Division,

20   together with Thomas A. Johnson, counsel for defendant, Firdos Sheikh, hereby stipulate

21   the following:

22         1.     By previous order, this matter was set for Status Conference and Motion

23                Hearing on March 4, 2019.

24         2.     By this stipulation, defendant now moves to continue the Status Conference

25                and Motion Hearing to May 20, 2019, at 9:00 a.m. and to exclude time

26                between March 4, 2019, and May 20, 2019, under the Local Code T-4 (to

27                allow defense counsel time to prepare). The parties have also agreed to the

28



                                                                                          -1-
 1        following briefing schedule: Defendants’ motion is to be filed by April 8,
 2        2019, oppositions by April 29, 2019, and a reply, if any, by May 13, 2019.
 3   3.   The parties agree and stipulate, and request the Court find the following:
 4   a.   A continuance is requested because counsel for the defendant needs
 5        additional time to review the discovery, conduct investigation, and file any
 6        appropriate motions.
 7   b.   Counsel for defendant believes the failure to grant a continuance in this
 8        case would deny defense counsel reasonable time necessary for effective
 9        preparation, taking into account the exercise of due diligence.
10   c.   The Government does not object to the continuance.
11   d.   Based on the above-stated findings, the ends of justice served by granting
12        the requested continuance outweigh the best interests of the public and the
13        defendants in a speedy trial within the original date prescribed by the
14        Speedy Trial Act.
15   e.   For the purpose of computing time under the Speedy Trial Act, 18 United
16        States Code Section 3161(h)(7)(A) within which trial must commence, the
17        time period of March 4, 2019, to May 20, 2019, inclusive, is deemed
18        excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
19        (B)(iv), corresponding to Local Code T-4 because it results from a
20        continuance granted by the Court at defendant’s request on the basis of the
21        Court’s finding that the ends of justice served by taking such action
22        outweigh the best interest of the public and the defendant in a speedy trial.
23   4.   Nothing in this stipulation and order shall preclude a finding that other
24        provisions of the Speedy Trial Act dictate that additional time periods are
25        excludable from the period within which a trial must commence.
26
27
28



                                                                                      -2-
 1   IT IS SO STIPULATED.
 2
 3   DATED: January 15, 2019   /s/ Thomas A. Johnson
                               THOMAS A. JOHNSON
 4                             Attorney for Firdos Sheikh
 5
 6   DATED: January 15, 2019   /s/ William Nolan
                               WILLIAM NOLAN
 7
 8                             s/ David Reese
                               DAVID REESE
 9
                               Trial Attorneys
10                             U.S. Department of Justice
                               Civil Rights Division
11                             Criminal Section
12
13   IT IS SO ORDERED.
14
     Dated: January 16, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                            -3-
